Title: Joseph Darmsdatt to Thomas Jefferson, 11 April 1811
From: Darmsdatt, Joseph
To: Jefferson, Thomas


          
            
              
              Rich april 11h 1811
            
            I rec’d yours of the 4h Inst & observt the Contents which will be Sattisfactory & If you Should want any fish this season—you may hav it—as i well Know the payment of farmers & only pay once a year—i Generaly P Charge a Littel more for the articul my fish will arive next mont they are of Good Quallity pleas Infor me how many you want & i can Sent them from time to time
            
              I am with respect your humble Serv
              
 J Darmsdatt
            
          
          
             flour9.25Briskhemp—8 ℔ 112Dull whisky—45 to 50dull 
          
        